DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt is acknowledged of the amendment and remarks filed 09/22/2022.

				Withdrawn Objection(s) and Rejection(s)
	The objection to the drawings is withdrawn with the submission of substitute drawings.
	The rejection under 35 USC 112, second paragraph, of claims 4, 5, 12 and 17 is withdrawn in view of applicant’s amendment. 
	The rejections under 5 USC 103 over Perez-Betancourt are withdrawn as it pertains to claim 6.

		Maintained Rejection as it pertains to newly amended claims  8 and 13:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10-12  is/are rejected under 35 U.S.C. 102a)(1) as being anticipated  by Perez-Betancourt.
	Perez-Betancourt disclose the combination of ovalbumin (OVA) and polydiallyldimethylammonium chloride) PDDA to form immunoparticles of PDDA/OA. The immunoparticles are combined with biodegradable polymers such as PLGA. Asdministration is shown at section 3.3, beginning at page 9,( Immuno-Adjuvant Properties of PDDA/OVA N.P’s). The instant claims are anticipated by Perez-Betancourt.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Betancourt.
	Perez-Betancourt teaches the combination of a cationic polymer as an adjuvant along with an antigen as discussed above. However, Perez-Betancourt does not set out a ratio of adjuvant to antigen of 16:1. In the Conclusions section Perez-Betancourt teaches concentrations of PDDA/OVA at 0.1 and 0.10 mg mL-1.  The ordinary practitioner is well versed in modifying dosages, so that modification of their concentrations in order to provide the ratio to obtain a desired immune reaction is within the skill of the ordinary practitioner. Therefore the claimed ratio of adjuvant to antigen would have been obvious to one of ordinary skill in immunology at the time of filing given the teachings of Perez-Betancourt.


Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive.
Applicant has amended claim 8 into an independent claim which is no longer dependent upon the limitations of claim 1. The claim (and those dependent upon it) now reads on a generic teaching of a cationic polymer adjuvant with an antigen which is administered as suggested by Perez-Betancourt. 

Allowable Subject Matter
Claims 1-4, 6, and 14-18 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz